—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1993, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The Board found that the documents claimant submitted to the local unemployment insurance office in relation to his claim for benefits indicated that he was self-employed during the period he was collecting benefits. He later contended that these statements to the office were lies. The Board determined that it was only after claimant realized that his statements would make him ineligible to receive benefits that he decided to change his story. It therefore ruled that claimant was not totally unemployed and denied his claim for benefits. Insofar as the Board’s decision is supported by substantial evidence, it must be upheld. There is also substantial evidence to support the Board’s conclusion that claimant made willful false statements in order to obtain benefits and that the benefits he received were recoverable.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.